Citation Nr: 1829273	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  14-25 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression disorders and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1973 to December 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 simplified notification letter (SNL) and an August 2013 rating decision.  In the May 2012 SNL, the RO denied service connection for sinusitis and PTSD.  The Veteran sought reconsideration of the denials in June 2012.  In the August 2013 rating decision, the RO continued to deny the service connection claims for sinusitis and PTSD, and also denied service connection for bilateral hearing loss and tinnitus.  In June 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In February 2018, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

Although the Veteran has claimed service connection for PTSD and the RO has characterized it as such, the Board has expanded the claim to include consideration of other psychiatric diagnoses of record, consistent with Clemons v. Shinseki, 23 Vet.  App. 1 (2009), as reflected on the title page.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decisions addressing the claims for service connection for bilateral hearing loss and tinnitus are set forth below.  The claims for service connection for a psychiatric disorder and sinusitis are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and competent, probative medical and lay evidence on the question of whether the Veteran's bilateral hearing loss had its onset in service is, at least, in relative equipoise.

4.  Competent, probative medical opinion evidence indicates that the Veteran's current tinnitus is at least as likely as not proximately due to now service-connected bilateral hearing loss.




CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a), 3.385 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus, as secondary to now service-connected bilateral hearing loss, are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's fully favorable decisions on the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system, and therefore a chronic disease subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Also, the United States Court of Appeals for Veterans Claims (Court) has held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309 (a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.   

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection based on continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires: (1) competent evidence of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002).  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




I. Hearing Loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A March 2013 VA audiology examination report reflects diagnosis and testing results establishing that the Veteran has bilateral sensorineural hearing loss as defined by VA.  Id. Thus, current hearing loss disability has been established.

In this case, the Veteran contends that his current hearing loss is related to exposure to loud noises associated with military weaponry in service.  For example, he has reported that he was exposed to loud noises from gunfire and due to his job in the arms rooms, to include going to the shooting range with new troops coming in to be qualified and flying out on "choppers."  He reported being exposed to gunfire noise on a daily basis and he experienced a popping in his ear.  He reported that he experienced diminished hearing loss and tinnitus shortly after service.  He indicated that because he was exposed to gunfire on a daily basis during service, that he had not noticed his diminished hearing and ringing noise until shortly after service when he was working in a quieter environment and had to speak with customers. 

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.

The Veteran's military personnel records reflect that he received the Rifle and Hand Grenade Badges and he was also in the 101st Airborne Division.  He is competent to report in-service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336.  Further, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service.  As the Board thus finds no reason to question the veracity of his assertions in this regard, the Board finds that his reports of in-service noise exposure are credible and consistent with the circumstances of his service.  See 38 U.S.C. § 1154; 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

On the question of medical etiology, the audiologist who conducted the March 2013 VA audiology examination opined that the Veteran's hearing loss was not likely (not "at least as likely as not 50 percent probability or greater") caused by or a result of service.  She reasoned that there was no decrease in hearing in either ear while on active duty and the Veteran had a twenty year history of occupational noise exposure as a mechanic.

The Board finds, however, that the March 2013 opinion is of limited probative value because it is essentially based solely on the absence of clinical evidence of diminished hearing in service and shortly thereafter.  Notably, the examiner did not acknowledge or discuss the Veteran's reports of diminished hearing shortly after service and of continuity of symptoms of diminished hearing in the years since service.  The Board points out that a medical opinion based solely on the absence of documentation in the record and which does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate.  See, e.g., Dalton v. Peake, 21 Vet. App. 23 (2007). 

The Board acknowledges that there is no evidence of hearing loss as defined by 38 C.F.R. § 3.385 in the Veteran's service treatment records, however, it appears the Veteran's separation examination is not of record.  Nonetheless, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran is competent to report continuing symptoms of diminished hearing ln the years since service.  See Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  There is nothing to explicitly contradict these reports.  As such, the Board finds that the reports of continuous symptoms of diminished hearing in the years since service are credible.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the competent and probative lay evidence of likely in-service noise exposure that may have resulted in acoustic trauma, and of continuous symptoms of diminished hearing in the years since service, the Board finds that, at the very least, the evidence is relatively evenly balanced on the question of whether the Veteran's current hearing loss had its onset in service.  Resolving all reasonable doubt on the in-service injury and medical nexus questions in the Veteran's favor, the Board concludes that the criteria for service connection for the diagnosed bilateral hearing loss are met.

II. Tinnitus

The March 2013 VA audiology examination report reveals that the Veteran reported that he experienced recurrent tinnitus.  Thus, current tinnitus has been demonstrated.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus, as secondary to now service-connected bilateral hearing loss, is warranted.

The audiologist who conducted the March 2013 VA audiology examination opined that the Veteran's tinnitus was likely ("at least as likely as not"/"50 percent probability or greater") a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  There was no further explanation or rationale provided for this opinion.

As explained above, the Board has awarded service connection for bilateral hearing loss.  Although the March 2013 opinion is not accompanied by any detailed rationale, it was nonetheless based upon an examination of the Veteran and a review of his medical records and reported history and it supports a conclusion that the Veteran's current tinnitus is caused, at least in part, by his now service-connected hearing loss.  Notably, there is no contrary medical opinion indicating that the Veteran's tinnitus was not caused by his hearing loss.  Moreover, while the audiologist's opinion is not definitive, it was written in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107; C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

Given the above, and with resolution of all reasonable doubt on the question of whether there exists a medical nexus between current tinnitus and the Veteran's now service-connected hearing loss in the Veteran's favor, the Board concludes that the criteria for secondary service connection for tinnitus are met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus, as secondary to service-connected bilateral hearing loss, is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining matters on appeal is warranted.  

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.   

Here, competent evidence of current disabilities has been demonstrated.  In this case, the medical records reflect a diagnosis of PTSD, depression, and anxiety.  The Veteran contends that he developed psychiatric problems during service, that such problems have continued in the years since that time, and that his psychiatric disability is related to stressors that he experienced in service.  Specifically, he asserts that during his service while on an airplane (C-130) from Panama to Fort Campbell in 1974, the landing gear was not coming down causing them to circle around a few times and the jeeps and other small vehicles were loose and thrashing around.  Upon descending, he saw ambulances and firetrucks, and he was traumatized since this incident.  The Veteran also reported this incident in a 2001 VA treatment record.  Military personnel records reflect the Veteran was in the 101st Airborne Division.  

The medical records also reflect a diagnosis of sinusitis.  The Veteran contends that he had continuous flu-like symptoms about every three months during service and was treated at the "A station."  The Veteran reported that his sinus symptoms continued and worsened after service. 

In sum, there are current diagnoses of current psychiatric and sinus disorders, competent lay evidence of symptoms in service and a continuity of symptomatology in the years since service, and evidence suggesting that the claimed disabilities may be associated with his service.  Therefore, VA's duty to obtain an examination is triggered.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; McLendon, supra;.  

Hence, the AOJ should arrange for the Veteran to undergo VA examinations by an appropriate physician(s).  The Veteran is hereby notified that failure to report to the scheduled examinations, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.

With regard to military personnel records, the Board finds that the RO/AMC should undertake necessary development to attempt to verify the veteran's alleged stressful experience relating to the airplane flight incident, to specifically include conducting a search of Morning Reports through the Joint Services Records Research Center (JSRRC) or any other appropriate entity.  Any additional action necessary for independent verification of the stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

Prior to arranging to obtain further medical evidence in connection with the claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Salisbury VA Medical Center (VAMC) and that records dated through April 2012 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since April 2012.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby remanded for the following action:

1.   Obtain from the Salisbury VAMC all outstanding records of evaluation and/or treatment of the Veteran dated since April 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning and, if necessary, authorization to enable VA to obtain, additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Contact the Joint Services Records Research Center (JSRRC) or other appropriate custodian to search for Morning Reports for the 101st Airborne Division at Fort Campbell, Kentucky from 1974.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities. 

 All records and/or responses received should be associated with the claims file.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination by a psychiatrist or psychologist.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated mental health professional, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any psychiatric disability(ies), to include PTSD, depression, and anxiety, currently present, or present at any point since approximately June 2011 (even if now asymptomatic or resolved):

With respect to PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim has met, the diagnostic criteria for PTSD. 

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis, and fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the stressor and the Veteran's symptoms.  

If a diagnosis of any acquired psychiatric disability other than PTSD, to include depression and anxiey  is deemed appropriate, for each such diagnosed disability, the examiner should also provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service; (b) if a psychosis, was manifested to a compensable degree within the first post-service year; (3) is otherwise medically-related to the Veteran's service, to include any alleged in-service stressor(s).

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, the Veteran's assertions as to in-service psychiatric stressors, and the assertions as to continuous psychiatric symptoms since shortly following the Veteran's separation from service to the present.

Notably, the absence of evidence of diagnosis of and/or treatment for psychiatric problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his experiences, symptoms, and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided. 

6.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician, preferably an ear, nose, and throat (ENT) physician.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any sinus disability(ies), to include sinusitis, currently present, or present at any point since approximately June 2011 (even if now asymptomatic or resolved).
Then, for each such diagnosed disability, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's sinus condition had its onset during service; or is otherwise medically related to active duty service.
In addressing the above, the physician must consider and discuss all lay assertions-to include the Veteran's competent assertions as to nature, onset, and continuity of symptoms.

Notably, the absence of documented evidence of a diagnosis of a sinus condition and/or associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in the formulating opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or/Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims (and all legal authority).  

9.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





	
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017). 

Department of Veterans Affairs


